DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “A gate driver system comprising: a control circuit outputs a control signal; an external circuit comprising a reference ground, the external circuit outputs an external voltage; and a driver circuit couples to the control circuit, the driver circuit comprising: an adjustable undervoltage lockout (UVLO) coupled to the external circuit for providing the reference ground to the driver circuit, the adjustable UVLO receives the external voltage and a supply voltage to generate an UVLO output signal indicating a status of supply voltage, the adjustable UVLO has a trigger point adjustably determined by the external voltage; a logic circuit receives the control signal and the adjustable UVLO output signal to generate a logic output signal; an inverter receives the logic output signal to generate a driver output for gate control, in response to the adjustable UVLO being triggered, the logic circuit decouples communication between the control signal and the driver output.”
Claims 2 – 8 are allowable due to their dependence on the allowable claim 1.

With regard to claim 9, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “A gate driver circuit comprising: a voltage divider coupled to a supply voltage to provide an external voltage with reference to a reference ground; an adjustable undervoltage lockout (UVLO) coupled to the voltage divider for providing the reference ground 
Claims 10 – 12 are allowable due to their dependence on the allowable claim 9.

With regard to claim 13, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “A method for gate driving, the method comprising: receiving, at an adjustable undervoltage lockout (UVLO), an external voltage and a supply voltage referenced to a reference ground external to the adjustable UVLO; generating, by the adjustable UVLO, an UVLO output signal indicating a status of the supply voltage, the external voltage is adjustable to determine a trigger point of the adjustable UVLO; receiving, at a logic circuit, a control signal and the UVLO output signal to generate a logic output signal; and receiving, at an inverter, the logic output signal to generate a driver output for gate control, in response to the adjustable UVLO being triggered, the logic circuit decouples communication between the control signal and the driver output.”
Claims 14 – 20 are allowable due to their dependence on the allowable claim 13.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571)272-5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836